DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination.
Claim Objections/Remarks
Claims 1, 3-5, 7 and 9 are objected to because of the following informalities:  
Claim 1 recites "[an extraction of] reference hue information’, which is not used in claim 1, and thus, it is not clear of the purpose of extracting the reference hue. Clarification is needed.
Claim 1 also recites "generating a predicted applied lipstick color based on the extracted applied hue information and one or more inputs indicative of a lipstick selection”, which appears not to solve any clear technical problem. Thus, from a general point of view, claim 1 is vague end does not allow to understand the underlying problem to be solved.
From the reading of contents or features in the original disclosure, it is understood that there is a relationship between the lip-tone cards and the lip-tone cards coated with lipstick, i.e. that the lip tones of lips coated with lipstick correspond to the tone of lips after application of a predetermined lipstick, and that each lip-tone card correspond to a different predetermined lipstick. This relationship is not apparent in claim 1, whereas it seems essential. It is also understood that, to generate the predicted color, a “natural” lip tone selected amongst the lip-tone cards is needed as input. Such 
Claim 3 recites “extracting user lip hue information from one or more digital images", which is unclear since the recited digital images have an arbitrary content. It is essential to specify that these digital images correspond to image acquisitions of the user lips. Clarification’s required.
Claim 4 recites "generating one or more instances on a virtual display of a lipstick product ", which is unclear from a syntax aspect. Indeed, it is not understood to which technical object "an instance of a lipstick product" refers to. The same objection applied to claim 5. Clarification is needed.
Claim 7 recites "determining a lipstick having a hue that is within a predetermined threshold of the hue of the one or more inputs indicative of a lipstick selection’, which is unclear. Thus, since a lipstick selection is already done, it seems redundant to determine the lipstick having a similar hue. Clarification’s required.
Claim 9 recites "based the applied lipstick color corresponding to the lipstick, a recommended lipstick”, which is unclear. lt appears that the word “predicted” is missing before “applied”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

4.        Claims 1-3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as obvious over Meehan (US 5860809) in view of Elmoznino et al. (US 20200342630).
Considering claim 1, Meehan discloses a method of predicting applied lipstick color, comprising: extracting reference hue information from [one or more digital images of] a plurality of lip- tone cards, each lip-tone card including a plurality of lip-tone swatches (see fig. 4, items 31-34, wherein the table indicating “basic colors” correspond to the recited lip tone swatches. In addition, the visual reading of hues 31-34, and/or their description (see col. 4, lines 21-57) is considered as an extraction of information. See also col 1, line 65 to col. 2, line 4.) [a white swatch, and a black swatch]; 
extracting applied hue information from [one or more digital images of] a plurality of lip- tone cards coated with lipstick (see fig. 4 wherein the table on each row 361 to 36n correspond to a lip tone card coated with a lipstick. The visual reading of hues located below the sample 31-34, and/or their description (see col. 4, lines 21-57) is considered as an extraction of information.); and 
generating a predicted applied lipstick color based on the extracted applied hue information and one or more inputs indicative of a lipstick selection (see fig. 4 and corresponding descriptions at col. 4, lines 21-57, where item 32n corresponds to a predicted applied lipstick color based on the product information, 36n. The selection done by the user of the product to be used, corresponding to his/her lip color, allows to 
The subject-matter of claim 1 therefore differs from the Meehan reference in that the information are extracted from digital images and [that lip tone cards comprise] a white swatch and a black swatch.
However, Elmoznino, in a similar art, discloses the extraction of color information from digital images  and color swatches (e.g., machine image or color extraction to extract color information from swatch images defining color regions to represent a color strength in an augmented reality GUI such as a virtual try-on application (providing a makeup product and applied to a user image such as a selfie using image processing. See paragraphs 2, 4 and 6, wherein the extracting color information thus responsively produces a plurality of candidate colors.... See paragraphs 8 and 15-16. At paragraphs 44-45, Elmoznino discloses the image swatches are composed of four-color palette, each for finding a matched lipstick color; and color regions on the swatches may vary in intensity between well-lit regions and those in shadow).
With respect to the additional presence of the white and black swatches, these swatches do not appear to be involved in solving any technical problem within claim 1. And, since Elmoznino provides the representation of swatches of four colors in different color intensity when finding a matched lipstick color, a person of certain color vision condition would more likely perceive a white swatch and/or a black swatch among the colors presented under bright and dark lighting conditions.

As per claim 2, Meehan discloses generating the predicted applied lipstick color includes generating a predicted applied lipstick color based on the extracted applied hue information, the one or more inputs indicative of a lipstick selection, and user lip hue information. See col. 5 lines 14-18.
As per claim 3, Meehan, as modified by Elmoznino, discloses extracting user lip hue information from one or more digital images; and generating the predicted applied lipstick color based on the extracted applied hue information, the one or more inputs indicative of a lipstick selection, and the extracted user lip hue information. See fig. 4 and corresponding descriptions at col. 4, lines 21-57, where item 32n corresponds to a predicted applied lipstick color based on the product information, 36n; and col 1, line 65 to col. 2, line 4 of Meehan. See also  paragraphs 8, 15-16 and 44-45 of Elmoznino and the rationale with respect to claim 1 above for reasons of obviousness.
The features of Claims 6-7, and 9-10 are broadly interpreted as to merely specify the determination (and transmission) of the color of a lipstick selection for application on a product. This feature is obviously encompassed by the disclosure in Meehan at col 2, lines 12-14 in light of paragraphs 15-16 and 44-45 of Elmoznino and the rationale with respect to claim 1 above for reasons of obviousness.

Allowable Subject Matter
5.	Claims 4-5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because: while the prior art of record appear to teach the extraction of color information from digital images  and color swatches, the prior art of record fails to particularly teach or render obvious determining a first liptone swatch of the plurality of lip-tone swatch having the hue that is within a predetermined threshold of the hue of the lips of the user  (as recited in claim 8).

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
01/27/2022